         Case 19-10214 Doc
VTB Form V
                                            72 Filed 06/06/19 Entered                         06/06/19 18:02:16
04/2018
                         Desc              Main Document           Page                        1 of 5
See Vt. LBR 9014-1(b) & 4001-1(g)


                      UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF VERMONT
                                      x
                                      :
In re:                                : INVOLUNTARY CHAPTER 7
                                      :
HERMITAGE INN REAL ESTATE             :
HOLDING COMPANY, LLC                  : CASE NO. 19-10214 (CAB)
                                      :
               Putative Debtor        :
                                      x

                             JOINT RULE 9014(e) NOTICE OF EVIDENTIARY HEARING

1. A hearing is scheduled for 2:15 p.m. on June 11, 2019 at the United States Bankruptcy Court, District
   of Vermont (Rutland), 151 West Street, Rutland, Vermont 05701 regarding (i) Petitioning Creditors’
   Motion for Order Transferring Venue (ECF No. 28); (ii) Barnstormer Summit Lift LLC’s
   Memorandum in Support of Transferring Venue of the Connecticut Bankruptcy Cases to Vermont
   (ECF No. 32); and (iii) the Putative Debtor’s Motion for Order Transferring Venue (ECF No. 62). The
   Putative Debtor has confirmed with the courtroom deputy that this hearing has been scheduled as an
   evidentiary hearing.

2. As set forth in the Court’s May 31, 2019 Scheduling Order, the Court has set aside time commencing
   June 11, 2019 at 2:15 p.m. and continuing on June 12, 2019 at 9:30 a.m., and if necessary, June 13,
   2019 at 9:30 a.m. for this evidentiary hearing.

3. Petitioning Creditors, Barnstormer Summit Lift LLC, and the Putative Debtor (the “Movants”) have
   conferred regarding the time they believe necessary for presentation of their witnesses and/or cross-
   examination of witnesses, at this evidentiary hearing. The Movants have also conferred and agreed
   that they will seek approval of the Court at the commencement of the hearing to allow counsel for
   interested parties that will not be participating in the presentation of evidence to make brief
   statements of their position and indicate that they will not be participating in the presentation of
   evidence.

4. The Movants intend to call the following witnesses and expect each will testify on direct examination
   for the following amounts of time:1

                 Party                                    Witness                               Time Allotment
    Petitioning Creditors                      Dan Solaz, Petitioning Creditor                     60 minutes
    Petitioning Creditors                      Timothy Treanor, Creditor                           30 minutes
    Barnstormer Summit Lift, LLC               Timothy Treanor, Creditor                           15 minutes
    Putative Debtor                            Chad Bullock, Finance Director                      60 minutes
    Putative Debtor                            James Barnes, Manager                               75 minutes
1
 If the list of intended witnesses changes, a supplemental Rule 9014(e) Notice of Evidentiary Hearing shall be filed promptly
and notice served at least three (3) business days prior to the date set for the evidentiary hearing. See Vt. LBR 9014-1(b)(3).
Given the time periods set for this Hearing, in the event the witness list is supplemented prior to hearing and the parties cannot
comply with that full notice period, the parties will attempt in good faith to agree on such additional witnesses and timely
advise the Court.
       Case 19-10214 Doc
VTB Form V
                                     72 Filed 06/06/19 Entered                  06/06/19 18:02:16
04/2018
                         Desc       Main Document           Page                 2 of 5
See Vt. LBR 9014-1(b) & 4001-1(g)


             Party                                Witness                        Time Allotment
 Putative Debtor                        Dan McLeod, Creditor                        15 minutes
 Putative Debtor                        Nick Lombardi, Creditor                     15 minutes
 Putative Debtor                        Mike Riccio, Creditor                       15 minutes

Petitioning Creditors and/or Barnstormer Summit Lift, LLC may call James Barnes in their direct case.

In the event that the Ad Hoc Committee of Members is permitted to Intervene, they reserve the right to
present evidence and argument and may call any of the above witnesses in their direct case.

5. If you dispute the need for, or the scope of, the hearing described in this Notice, you must

    (a) file a written opposition with the Clerk of the Court on or before 4:00 P.M. on [date (the response
        deadline must be no later than three (3) business days before the hearing)] and
    (b) serve a copy of that opposition on the Requesting Party, the debtor, the debtor’s counsel, the U.S.
        trustee, the case trustee, if any, and in a chapter 11 case, the creditors’ committee and its counsel
        or if no committee is appointed, then upon the 20 largest unsecured creditors, by the response
        deadline.

Dated: June 6, 2019                                     PUTATIVE DEBTOR,
       New Haven, Connecticut                           HERMITAGE INN REAL ESTATE HOLDING
                                                        COMPANY, LLC


                                                  By:      /s/Douglas S. Skalka
                                                        Douglas S. Skalka
                                                        NEUBERT, PEPE & MONTEITH, P.C.
                                                        195 Church Street
                                                        New Haven, Connecticut 06510
                                                        (203) 821-2000
                                                        dskalka@npmlaw.com
                                                        and
                                                        Thomas P. Simon, Esq.
                                                        McCormick, Fitzpatrick,
                                                        Kasper & Burchard, P.C.
                                                        40 George Street
                                                        Burlington, Vermont 05401
                                                        (802) 863-3494
                                                        tps@mc-fitz.com
       Case 19-10214 Doc
VTB Form V
                                     72 Filed 06/06/19 Entered              06/06/19 18:02:16
04/2018
                         Desc       Main Document           Page             3 of 5
See Vt. LBR 9014-1(b) & 4001-1(g)


Dated: June 6, 2019                                 PETITIONING CREDITORS,
       Rutland, Vermont                             BOBBI RESEK, DAN SOLAZ,
                                                    and LAKELAND BANK


                                              By:       /s/Jess T. Schwidde
                                                    Jess T. Schwidde
                                                    Glinka & Schwidde
                                                    P.O. Box 28
                                                    77 Grove Street, Suite 106
                                                    Rutland, VT 05702-0028
                                                    (802) 779-0219
                                                    jtsesq@vtbankruptcylaw.com

Dated: June 6, 2019                                 CREDITOR,
       Battleboro, Vermont                          BARNSTORMER SUMMIT LIFT, LLC


                                              By:       /s/David N. Dunn
                                                    David N. Dunn
                                                    Phillips, Dunn, Shriver & Carroll, P.C.
                                                    147 Western Avenue
                                                    Brattleboro, VT 05301
                                                    (802) 257-7244
                                                    ddunn@pdsclaw.com
  Case 19-10214 Doc             72 Filed 06/06/19 Entered                  06/06/19 18:02:16
              Desc             Main Document           Page                 4 of 5


                 UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF VERMONT
                                   x
                                   :
In re:                             : INVOLUNTARY CHAPTER 7
                                   :
HERMITAGE INN REAL ESTATE          :
HOLDING COMPANY, LLC               : CASE NO. 19-10214 (CAB)
                                   :
               Alleged Debtor      :
                                   x

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 6, 2019, the foregoing Joint Rule 9014(e)

Notice of Evidentiary Hearing was electronically filed. Notice of this filing was sent by e-mail to

all parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing. Parties may access this filing through the Court’s system.

Dated: June 6, 2019                                      ALLEGED DEBTOR,
       Burlington, Vermont                               HERMITAGE INN REAL ESTATE
                                                         HOLDING COMPANY, LLC


                                                   By:      /s/Douglas S. Skalka
                                                         Douglas S. Skalka, Esq. (ct00616)
                                                         NEUBERT, PEPE & MONTEITH, P.C.
                                                         195 Church Street
                                                         New Haven, Connecticut 06510
                                                         (203) 821-2000
                                                         dskalka@npmlaw.com




                                                  1
  Case 19-10214 Doc           72 Filed 06/06/19 Entered       06/06/19 18:02:16
              Desc           Main Document           Page      5 of 5


                                      Service List

Electronic Mail Notice List

   •   Edward Gordon Adrian eadrian@msdvt.com, kshamis@msdvt.com
   •   James B Anderson jba@rsclaw.com, tlf@rsclaw.com
   •   Shannon Aldridge Bertrand bertrand@fgmvt.com, sgraham@fgmvt.com
   •   Andre Denis Bouffard abouffard@drm.com, mbottino@drm.com
   •   Robert S DiPalma rdipalma@pfclaw.com
   •   David N. Dunn ddunn@pdsclaw.com, mgundry@pdsclaw.com
   •   Elizabeth A. Glynn eag@rsclaw.com, ccs@rsclaw.com
   •   John J. Kennelly kennelly@vermontcounsel.com, jda@vermontcounsel.com
   •   Tavian M. Mayer tavian@mayerlaw.com
   •   Paul F. O'Donnell, Esq. podonnell@hinckleyallen.com
   •   Lisa M. Penpraze lisa.penpraze@usdoj.gov
   •   Heather Elizabeth Ross hross@sheeheyvt.com, bsides@sheeheyvt.com
   •   Jess T. Schwidde jtsesq@vtbankruptcylaw.com, j_schwidde@yahoo.com
   •   Thomas P. Simon tps@mc-fitz.com
   •   Douglas S. Skalka dskalka@npmlaw.com,
       smowery@npmlaw.com;npm.bankruptcy@gmail.com
   •   U S Trustee ustpregion02.vt.ecf@usdoj.gov

Manual Notice List

       Patrick M. Birney, Esq.
       Robinson & Cole LLP
       280 Trumbull Street
       Hartford, CT 06103

       Erin Kennedy, Esq.
       Forman Holt
       66 Route 17 North
       Paramus, NJ 07652




                                           2
